Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 1/05/2022 is not fully responsive to the prior Office action because of the following omissions or matters: The amendment filed 1/05/2022 amending the claims and presenting claims drawn to a new invention is non-responsive. The claims are now not readable on the originally searched invention because the newly amended claims are directed to an invention that is independent or
distinct from the invention originally claimed. See 37 CFR 1.111. 
Previous claim 1 recites “maintenance module….to construct a ….store that identifies files controlled by a user…; maintenance module… to construct a … store that identifies access permissions; …interface module… issue an instruction…to implement the change”. Therefore, the original claims are seen to describe a system constructing databases or stores that identify files and access to the files.
New claim 25  (and the other corresponding independent claims) recites an apparatus comprising a user interface that displays graphic elements, including read and write access, and based on a valid action, the user interface displays graphic elements.  There seems to be more details on what actions are allowed in order for the display to take place.  There are also more details on the graphic elements represented in this apparatus.  Additionally, there is no recitation on the construct and the issuing of an instruction to implement a change.   While the claims recite a small amount of 
Therefore, the newly amended claims introduce a new and distinct concept from what was originally presented in the previously presented claims.
Since the Applicant has received an action on the merits from the Examiner, the originally presented invention has been constructively elected by original presentation for prosecution on the merits.
Accordingly, for at least the reasons state above, claims 25-44 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/8 February 2022/
/ltd/